— Order, Supreme Court, New York County (Leonard N. Cohen, J.), entered July 10, 1989, which granted the motion of defendants Subliflex, Inc. and Rejo Realty Corp. for summary judgment and to confirm the report of the Referee dated March 9, 1989, which denied the cross motion of plaintiff to reject the Referee’s report and to extend its notice of pendency, unanimously affirmed, with costs.
The Referee properly found that the delivery and recording of the deed to the underlying premises by defendant on February 9, 1984 was the direct result of defendant’s 1981 lawsuit and notice of pendency, and the basis for the judicially supervised settlement of that action. Thus, the deed was not taken subject to plaintiff’s 1983 notice of pendency. The report of a Referee should be confirmed if the findings are supported by the record (Namer v 152-54-56 W. 15th St. Realty Corp., 108 AD2d 705). "Generally, New York courts will look with favor upon a Referee’s report, inasmuch as the Referee, as trier of fact, is considered to be in the best position to determine the issues presented.” (Matter of Holy Spirit Assn. v Tax Commn., *29981 AD2d 64, 70-71, revd on other grounds 55 NY2d 512.) The Referee herein clearly defined the issue, resolved conflicting testimony and matters of credibility (Kardanis v Velis, 90 AD2d 727), and the findings were supported by the record. Concur — Ross, J. P., Asch, Milonas, Rosenberger and Ellerin, JJ.